As filed with the Securities and Exchange Commission on March 20, 2013 Securities Act File No. 333-75786 Investment Company Act File No. 811-10405 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 35 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 37 [X] ALPINE SERIES TRUST (Exact Name of Registrant as Specified in Charter) 2500 Westchester Avenue, Suite 215 Purchase, New York 10577 (Address of Principal Executive Offices) 1-888-785-5578 (Registrant's Telephone Number, Including Area Code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, New York 10577 (Name and address of Agent for Service) Copy to: Rose F. DiMartino, Esq. Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, New York 10019 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on [] pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.35 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.34 filedFebruary 28, 2013and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant, Alpine Series Trust, certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Purchase and State of New York on the 20th day of March, 2013. ALPINE SERIES TRUST By: /s/ Samuel A. Lieber Samuel A. Lieber, President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities indicated below on March 20, 2013. Signature Title /s/ Samuel A. Lieber Samuel A. Lieber President and Trustee Eleanor T.M. Hoagland** Eleanor T.M. Hoagland Trustee H. Guy Leibler * H. Guy Leibler Trustee Jeffrey E. Wacksman * Jeffrey E. Wacksman Trustee James A. Jacobson* James A. Jacobson Trustee *By: /s/ Samuel A. Lieber Samuel A. Lieber Attorney-in-Fact pursuant to Power of Attorney *Attorney-in-Fact pursuant to Power of Attorney previously filed as an Exhibit to the Registrant's Post-Effective Amendment No. 27 to the Registration Statement filed on February 28, 2011 and incorporated herein by reference **Attorney-in-Fact pursuant to Power of Attorney dated December 19, 2012, is filed with this Post-Effective Amendment. ALPINE SERIES TRUST EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
